Burgess, J.
— This is an action to charge real estate known as the Victor mill property, which was deeded to the defendant Elizabeth Hesse, with a judgment in favor of plaintiff and against George Hesse, her husband, upon the ground that the property was purchased with money and means of her husband, George Hesse, while he was indebted to this plaintiff, and conveyed to his wife, Elizabeth, for the purpose of hindering and defrauding plaintiff in the collection of his debt. The defense is that the property which was conveyed or traded for this real estate, although in *454the name of Ueorge Hesse, her husband, was in fact the property of the wife, and the taking of the deed to the Victor mill property in the name of the wife was but an act of justice to her.
The deeds to Elizabeth Hesse to the half interest in the Victor mill property recite a consideration of $2,450, but Headrick, who made one of the deeds, testified that they estimated the interest in the mill which was conveyed at $1,750, and the personal property, stock in the mill, at $300, which was all conveyed to Elizabeth Hesse, and Greorge Hesse gave therefor what was known as the Bressiefarm (subject to a mortgage), at $1,200 and executed his note for balance, secured by mortgage on some personal property.
When the father of Elizabeth Hesse died in 1872, there was due him a note from one Chris Hesse for the sum of $2,000, secured by deed of trust on real estate one-half of which belonged to Elizabeth. In 1876 Greorge Hesse bought from Chris the land last mentioned for $2,000, and in part payment therefor put in Elizabeth’s half interest in said note, which amounted at the time to $1,300, including interest, and gave his note for the balance. He says that he paid this note from the profits made on the farm, but Knippenberg, a witness for defendant, says that he borrowed $750, from one Fred Bower to pay off this note. Both defendants stated that Chris Hesse owed her more than $1,300, but only that amount was collected.
In 1880 Greorge sold the farm that be had' bought from his brother Chris for $1,800, including some personal property; the farm, however, only brought $1,500. In 1881 he bought a mill in Crawford county, from one N. Gr. Clark, for $4,000, of which he only paid $500 in cash, and gave his notes for the balance, part of which were the foundation for plaintiff’s judgment. He stayed there two and a half years, and paid *455on those notes $1,500, and -then sold the mill to one Eulton for $1,800 cash, Eulton agreeing to pay the balance of the notes. After selling the mill to Eulton he bought the Bressie farm, in Dent county, for $1,800, paying $1,200 cash, and giving a deed of trust thereon, executed by him and his wife, for $600, and taking the title to the farm in his own name. This deed of trust for $600 was still against the Bressie farm when he traded it to Headrick, and it was assumed by Headrick. It was in January, 1890, when he bought the Victor mill property and gave the Bressie farm therefor, subject to the deed of trust, giving his note for the balance, secured by a mortgage on some personal property.
Mrs. Hesse never at any time, so far as the evidence discloses, gave her husband and eodefendant, G-eorge Hesse, by her assent in writing, authority to sell, incumber, or otherwise dispose of her money or property for his ‘own use and benefit. She would not consent to a sale of the Bressie farm, unless the deed to the Victor mill property was made to her. The court found for defendants, and rendered judgment accordingly, and plaintiff perfected his appeal to this court.
The evidence clearly shows that at the time of the marriage of defendants, the husband had but little property of any value, not exceeding, all told, the sum of $100, while the wife received from her father’s estate at least the sum of $1,300, which was invested in the farm in St. Charles county, purchased by defendant G-eorge from his brother Chris. This farm was subsequently sold by defendants at an advance- of about $500, and the proceeds reinvested in a small tract ' of land in Dent county, upon which there was a mill. The money received by the defendant Elizabeth did not come into the hands of herself and husband until some*456time during the year 1876, after the month of March, so that whatever property rights George Hesse acquired in the money and' property of his wife, if any,'was after the passage of section 3296, chapter 51, Revised Statutes, 1879, which is as-follows:
“Any personal property, including rights in action, belonging to any woman at her marriage, or which may have come to her during coverture by gift, bequest or inheritance, or by purchase, with her separate money or means, or be due as the wages of her separate labor, or have grown out of any violation of her personal rights,shall, together .with all income, increase and profits thereof, be and remain her separate property and under her sole control, and shall not be liable to be taken by any process of law for the debts of her husband. This section shall not affect the title of any husband to any personal property reduced to his possession with the express assent of his wife; provided, that-said personal property shall not be deemed to have been reduced to possession by the husband by his use, occupancy, care or protection thereof, but the same shall remain her separate property unless by the terms of said assent in writing, full authority shall have been given by the wife to the husband to sell, incumber or otherwise dispose of the same for his own use and benefit. * * *”
The original fund being the separate property of the wife, under this statute, when invested by the husband in land in his own name without her written assent, he held the title thereto in trust for her, and for her use and benefit, and it matters not that he paid over and above the amount of money which belonged to her, about $500,. for this money, according to the testimony, was the product - of the farm, and was his wife’s also. As was said by this court in the case of Broughton v. Brand, 94 Mo. 169, “There having been no such assent in writing signed by the wife in this *457case, her money, the gift of her father, coming to her during coverture, invested by the appellant, her husband, in the real estate in controversy, was her separate property, was so invested without her assent, and the legal title thereto taken by appellant in his own name, he holds in trust for her heirs as he did for her during her lifetime. * * *”
While it is true that the proceeds arising from the sale of the first tract of land were re-invested in the other tracts, which were also sold, and the proceeds, with some accumulations thereto, finally invested in the property in controversy, which is sought to be subjected to the payment of plaintiff’s judgment, the truth still remains, that the property was that of the wife, Avhich her husband finally had conveyed to her.
But it is said that the $60 which the defendant paid in his personal labor on the Yictor mill property, or his interest to that amount, and whatever amount he had paid on the purchase price of said property, over and above the original amount of money belonging to his wife, should be subjected to the payment of plaintiff’s judgment, because of his own accumulations independent of the property of his wife. The evidence is that George Hesse never acquired any property after his marriage that was not the profits and products flowing directly from the property of his wife, except the $60 for which he worked at the mill. Defendants have a family of seven children. The record shows that the husband voluntarily expended his labor, and the products thereof, in the care and keeping of his wife’s property, and it does not appear that there was any contract or agreement for compensation either in the increase of property or otherwise.
In Webster v. Hildreth, 33 Vt. 457, it is said: "Equity has no jurisdiction * * * to compel men to work for their creditors, who may perversely prefer *458to work for their wives and children and leave honest debts unpaid.”
As was said in the case of Feller v. Alden, 23 Wis. 301: “For, if the farm were really the separate estate of the wife, as we have already said, the statute expressly declares that she may hold and enjoy it, with the rents and profits, in the same manner and with the like effect as though she were unmarried. It would seem to follow from this, that she might cultivate the farm and manage the personal property by means of any agency which any other owner of such property might employ, and the produce thereof, with the increase of stock, would belong to her.”
In the case of Gage v. Dauchy, 34 N. Y. 293, the court says: “While the legislature leaves the husband the right and makes it his duty to live with his wife, he must necessarily live upon her farm, if they have no other place to live. Surely it could not have been the object of the legislature to deprive the wife of the benefit of his services. The idea that there should be an agreement between them as to wages is absurd; for the legislature has not yet changed the common law so as to allow them to make a business contract with each other. Certainly there is no way provided to enforce it. But, even upon the grounds of equity, there is no reason why the husband should be entitled to the growing crops which he helps to cultivate on her farm. The law still requires him to support his wife and family. If it was competent for the husband and wife to make an agreement in respect to his labor, they might agree that he should bring the amount of his wages into the house to be expended in providing them with food and clothing. As he is, by law, bound to provide for his wife and family, the whole support of the family might be cast upon him, while she used the rents, issues and profits of her separate estate to *459enlarge her wardrobe, or to engage in some new business which the law allows her to carry on, on her sole and separate account without interference of her husband.”
If the' defendant George Hesse had acquired money or property from any source other than from the profits and products arising from the use and occupation of the property of his wife, and had invested it in the Yictor mill property, in conjunction with that of the money or property of his wife, although the mill property was in her name, his interest therein by a proceeding in equity, as in the case at bar, might be subjected to the payment of the plaintiff’s judgment, but such are not the facts in this case.
In the case of Cooper v. Ham, 49 Ind. 393, after an exhaustive review of all the authorities, the court says: “It is firmly settled by the foregoing authorities, that the first and highest obligation of a husband is to provide for the support, maintenance, and education of his family, and that, after this has been accomplished, he should give the best exertions of his mind and body to accumulate means for the payment of his debts. But, while this moral obligation rests upon a married man, there is no means known to the law by which it can be enforced.”
George Hesse had the right to give his personal services and skill to the management of his wife’s property, without any other compensation than the support and maintenance of himself and family. Cooper v. Ham, supra.
We think the plaintiff has no light to subject the property in question or any part thereof, or supposed interest of George Hesse therein, to sale for the payment of his judgment. Inasmuch as he did not put into the Yictor mill property anything which was not the property of his wife, except the $60, for which he labored, *460we do not feel that we would be justified in reversing the judgment on that ground alone. As we are satisfied with the ruling of the court below, the judgment is affirmed.
All concur.